--------------------------------------------------------------------------------

Exhibit 10.1
 
Execution Copy

DOMAIN NAME PURCHASE AND TRANSFER AGREEMENT
 
This Domain Name Purchase and Transfer Agreement (“Agreement”) is made and
entered into as of November 5, 2008 (the “Effective Date”) by and between
YellowPages.com LLC, a Delaware limited liability company (“Purchaser”),
LiveDeal, Inc., a Nevada corporation (f/k/a YP Corp.) (“LiveDeal”), and Telco
Billing, Inc., a Nevada corporation (together with LiveDeal, “Seller”).
 
Background
 
Seller is the owner of the Internet domain name “www.YP.com” (the “Domain Name”)
and is the registrant of record for the Domain Name with Network Solutions
(“Registrar”).
 
Seller obtained the Domain Name from OnRamp Access, Inc., effective July 21,
2006, pursuant to that certain Stock Repurchase and Domain Name Transfer
Agreement by which OnRamp Access transferred all right and title in the Domain
Name to Telco Billing, Inc., LiveDeal’s wholly owned subsidiary.  The Domain
Name was then registered in the name of Telco Billing’s parent, YP Corp, which
changed its name to LiveDeal on August 14, 2007.
 
Purchaser wants to purchase from Seller all of Seller’s rights, title, and
interest in and to the Domain Name and any and all goodwill associated
therewith.
 
Seller has agreed to sell, assign, transfer, and deliver to Purchaser all of its
rights, title, and interest in and to the Domain Name, including any and all
goodwill associated therewith subject to the terms and conditions of this
Agreement.
 
NOW THEREFORE, in consideration of the mutual covenants in this Agreement and
for other good and valuable consideration, the receipt and sufficiency of which
are herby acknowledged, the Parties agree as follows:
 
1.             Assignment and Transfer.  Seller hereby irrevocably sells,
assigns, and transfers to Purchaser all of Seller’s and its Affiliates’ rights,
title, and interest in and to the Domain Name, the look and feel of the website
associated with the Domain Name (the “Website”), and any goodwill associated
therewith (the Domain Name, the Website, and any goodwill associated therewith
shall hereinafter collectively be referred to as the “Domain Name”). Purchaser
hereby accepts such assignment and transfer. Seller hereby irrevocably consents
and authorizes the Registrar to transfer this Domain Name to Purchaser in
accordance with the regular transfer procedures of Registrar, which are set
forth on Exhibit A attached hereto.  Seller and its Affiliates, directors,
officers, and employees shall hereafter take such other actions and execute such
other agreements and instruments as are reasonably deemed necessary by Purchaser
or the Registrar to document Seller's assignment and transfer of the Domain Name
to Purchaser.  Seller will cooperate promptly in facilitating the transfer to
Purchaser of the Domain Name with the Registrar and will follow the rules
designated by the Registrar to effect such transfer, including promptly
responding to the e-mail sent to Seller’s contact from the Registrar confirming
the transfer of the Domain Name to Purchaser.  Purchaser will establish an
account with the Registrar and initiate the transfer and follow the procedures
set forth on Exhibit A attached hereto.  “Affiliate” means, with respect to a
party hereto, any entity that, directly or indirectly, controls, is controlled
by, or is under common control with such party; “control” means the direct or
indirect possession of the power to direct or cause the direction of the
management and policies of another entity, whether through the ownership of
voting securities, by contract or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
Execution Copy

 
2.             Payment.  In full consideration of Seller’s transfer to Purchaser
of all rights, title, and interest in and to the Doman Name, Purchaser shall pay
Seller the total sum of U.S. $3,850,000.00 (the “Funds”).  The payment shall
occur as follows:  Contemporaneous with the execution of this Agreement by both
Parties, (i) Purchaser and Seller shall open an escrow account (“Escrow
Account”) with Alliance Bank of Arizona as escrow agent (“Escrow Agent”)
pursuant to an escrow agreement in the form attached hereto as Exhibit B
(“Escrow Agreement”); (ii) Purchaser shall deposit the Funds by wire of
immediately available funds into the Escrow Account; and (iii) Purchaser and
Seller shall each deliver to the Escrow Agent its respective executed copy of
the Agreement for deposit into the Escrow Account.  The Funds shall be released
to Seller and a fully executed copy of the Agreement shall be released to the
Seller and Purchaser in accordance with the terms of the Escrow Agreement.  The
Escrow Agreement will reflect that the Escrow Agent will immediately release the
Funds to Seller upon receipt of joint written instructions from Purchaser and
Seller providing for release of the Funds to Seller upon receipt of the e-mail
from the Registrar described in Paragraph 14 of Exhibit A hereto confirming the
assignment and transfer described in Section 1 have occurred (the “Confirming
E-mail”).  Purchaser and Seller shall immediately deliver to the Escrow Agent
instructions to release the Funds to Seller upon Purchaser’s receipt of the
Confirming E-mail.  Purchaser and Seller shall share equally the costs and fees
due the Escrow Agent in connection with the Escrow Account and the services
rendered pursuant to the Escrow Agreement.  All interest accrued on the Funds
while in the escrow account shall be released to Purchaser.
 
3.             Future Use of Domain Name and Website.  Once Purchaser becomes
the owner of the Domain Name, Seller and its Affiliates shall not make any use,
either for their own benefit or for the benefit of any other person or entity,
of the Domain Name.  As of the date Purchaser receives the Confirming E-mail,
Purchaser shall, as the sole owner of the Domain Name, have the exclusive right
to use or otherwise transfer the Domain Name.  Seller agrees that it and its
Affiliates, and all entities they control or are associated with, shall not in
the future register, use, apply to register or assist any third party with
registering, use or apply to register a domain name, trademark, or designation
that comprises or includes, whether alone or in combination with each other or
with other words, the Domain Name.  Notwithstanding the foregoing or anything to
the contrary in this Agreement, prior to the date that is two weeks from
Purchaser’s receipt of the Confirming E-mail (“Forbearance Date”), Purchaser
will not and will not permit its Affiliates to use or make any modifications to
the Website or domain servers so that Seller will have sufficient time to
extract data from the Website and obtain an alternate location for its current
YP.com pages and/or directory, which Seller shall do on or before the
Forbearance Date.
 
4.             Liabilities.  Purchaser shall not assume or become obligated in
any way to pay any liabilities, debts, or obligations of Seller whatsoever,
including, but not limited to, any liabilities or obligations now or hereafter
arising from Seller’s business activities that took place prior to the execution
of this Agreement or any liabilities arising out of or connected to the
execution of this Agreement.  Seller shall indemnify and hold harmless Purchaser
and its officers, directors, Affiliates, employees, and agents against any loss
or claim related to the foregoing.  Notwithstanding the foregoing, Purchaser
shall assume any and all liabilities and obligations associated with the Domain
Name and use of the website associated therewith arising out of or related to
Purchaser’s use of the Domain Name and any associated website and Purchaser
shall indemnify and hold harmless Seller and its officers, directors, Affiliates
and agents against any loss or claim related thereto.  The indemnification
procedures are set forth in Section 6.
 
 
2

--------------------------------------------------------------------------------

 
 
Execution Copy

 
 
5.
Representations and Warranties.

 
(a)           Representations and Warranties of Purchaser.  Purchaser represents
and warrants that (i) Purchaser has full power and authority to enter into this
Agreement and will be bound by and perform its obligations under this Agreement;
(ii) this Agreement, when signed and delivered by Purchaser, will be duly and
validly executed and delivered and will be the valid and binding obligation of
Purchaser, enforceable against Purchaser, in accordance with its terms.
 
(b)           Representations and Warranties of Seller.  Seller represents and
warrants that (i) Seller has full power and authority to enter into this
Agreement and will be bound by and perform its obligations under this Agreement;
(ii) this Agreement, when signed and delivered by Seller, will be duly and
validly executed and delivered and will be the valid and binding obligation of
Seller, enforceable against Seller, in accordance with its terms; (iii) neither
the signing and delivery of this Agreement by Seller, nor the performance by
Seller of its obligations under this Agreement, will violate any law, statute,
rule, or regulation or order, judgment, injunction, or decree of any court,
administrative agency, or governmental body applicable to Seller;  (iv) Seller
has not taken any action to assign, transfer, or encumber the Domain Name;
(v)  Seller is not legally bound by any agreements or obligation relating to the
Domain Name that could (a) obligate Seller or Purchaser to license or otherwise
grant rights to any other person or entity in the Domain Name (whether owned or
used by the Seller or Purchaser), (b) result in a claim against or lien on the
Domain Name, or (c) prohibit the arrangements contemplated hereby or result in a
claim with respect to the Domain Name; (vi) Seller owns and possesses all
rights, title, and interest in and to the Domain Name and its related website;
(vii) Seller has no knowledge of any existing threatened or known claims or
liabilities related to the use of the Domain Name; and (vii) the Domain Name is
free and clear of any liens, security interests, or other encumbrances.
 
6.             Indemnification.  Each party shall indemnify and hold harmless
the other party, its officers, directors, employees, agents, Affiliates,
successors, and assigns for any and all costs, expenses, and liabilities,
including reasonable attorney's fees, arising out of such party’s acts or
omissions in performing or failing to perform its obligation under this
Agreement, including breach of any provision, representation, or warranty set
forth in this Agreement.  The obligations of each Party (the “Indemnitor”) under
this Agreement to defend, indemnify, and hold harmless the other Party and its
Affiliates, and their respective employees, representatives and agents (each, an
“Indemnitee”) shall be subject to the following:  (a) the Indemnitee shall
provide the Indemnitor with prompt notice of any claims, demands, causes of
action, proceedings, or lawsuits (“Claim”) giving rise to such obligation;
provided, however, that any failure or delay in giving such notice shall only
relieve the Indemnitor of its obligation to defend, indemnify, and hold the
Indemnitee harmless to the extent it reasonably demonstrates its defense or
settlement of the Claim was adversely affected thereby; (b) the Indemnitor shall
have sole control of the defense and of all negotiations for settlement of such
Claim; and (c) the Indemnitee shall cooperate with the Indemnitor in the defense
or settlement of any such Claim at the Indemnitor’s expense.  Notwithstanding
the foregoing, the Indemnitor shall not settle any claim unless such settlement
completely and forever releases the Indemnitee from all liability with respect
to such Claim or unless the Indemnitee consents to such settlement in
writing.  Where the Indemnitor does not request the Indemnitee to cooperate in
the defense or settlement of any such Claim in which the Indemnitee is involved,
the Indemnitee may participate in the defense of the Claim at its own expense.
 
 
3

--------------------------------------------------------------------------------

 
 
Execution Copy
 
 
7.             Confidentiality.  Neither party shall disclose the existence or
terms of this Agreement without the express written consent of the other party,
except for disclosures required by applicable law.
 
8.             Entire Agreement.  This Agreement and any schedules or exhibits
hereto constitute the entire agreement of Seller and Purchaser with respect to
the subject matter hereof and supersede any prior or contemporaneous agreements
(whether written or oral) between the parties with respect to the subject matter
contained herein.  This Agreement may be amended or modified only by a writing
signed by each party hereto.
 
9.             Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of Delaware, without reference to any
choice of law principles.
 
10.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, and will be deemed fully
executed when both parties have affixed authorized signatures, whether or not on
a single page.  Signatures received via facsimile shall be as legally binding
for all purposes as an original signature.
 
11.           Successors and Assigns.  This Asset Purchase Agreement shall bind
and inure to the benefit of the Parties and their respective Affiliates,
successors and assigns.
 
12.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, and will be deemed fully
executed when both parties have affixed authorized signatures, whether or not on
a single page.  Signatures received via facsimile shall be as legally binding
for all purposes as an original signature.


 
4

--------------------------------------------------------------------------------

 
 
Execution Copy

 IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed as of the date set forth above by and through their duly authorized
agents.
 
 

SELLER:   PURCHASER:      
LIVEDEAL, INC., a Nevada corporation
 
YELLOWPAGES.COM LLC, a Delaware limited liability company
           
/s/ Michael Edelhart
 
/s/ David Krantz
By: Michael Edelhart
 
By:  David Krantz
Its: Chief Executive Officer
 
Its:   Chief Executive Officer



SELLER:


TELCO BILLING, INC., a Nevada corporation
 


/s/ Michael Edelhart
 
By: Michael Edelhart
 
Its: President
 



 
[Signature Page to Domain Name Purchase and Transfer Agreement]
 
 

--------------------------------------------------------------------------------